Citation Nr: 1242610	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-26 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for melena.

3.  Entitlement to service connection for chronic anemia.

4.  Entitlement to an initial rating for sinusitis higher than 10 percent before September 18, 2010, and a rating higher than 30 percent from September 18, 2010..

5.  Entitlement to an initial compensable rating for adjustment disorder before May 18, 2009, and a 10 percent rating from May 18, 2009.

6.  Entitlement to an initial rating higher than 10 percent for a right knee disability.





7.  Entitlement to an initial rating higher than 10 percent for a left foot fourth metatarsal disability. 

8.  Entitlement to an initial compensable rating for otitis media.

REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION
The Veteran, who is the appellant, served on active duty from August 2002 to September 2003. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in December 2008 and in April 2010 of a Department of Veterans Affairs (VA) Regional Office (RO). 

The claims of service connection for posttraumatic stress disorder, melena, and chronic anemia as well as the claims for increase for adjustment disorder, a right knee disability, a left fourth metatarsal disability, and otitis media are REMANDED to the RO.








FINDINGS OF FACT

1.  Before April 2009, sinusitis was manifested by three or more incapacitating episodes a year requiring prolonged (lasting four to six weeks) antibiotic treatment or more than six non-incapacitating episodes a year characterized by headaches, pain, and purulent discharge or crusting.  

3.  From April 8, 2009, the sinusitis is manifested by more than six non-incapacitating episodes a year characterized by headaches, pain, and purulent discharge or crusting, but not requiring surgery.


CONCLUSIONS OF LAW

1.  Before April 2009, the criteria for an initial rating higher than 10 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6513 (2012).

2.  From April 8, 2009, the criteria for a 30 percent rating for sinusitis have been met; from April 8, 2009, the criteria for a rating higher than 30 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6513 (2012).

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented in part at 38 C.F.R. § 3.159 (2012), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.




Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On the claim for increase, whereas here, service connection has been granted and the initial disability ratings have been assigned, the claim of service connection have been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  


Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and §3.159(b)(1) is no longer applicable in the claim for initial higher ratings for following the initial grant of service connection.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, service personnel records, and VA records.  

On the claim for increase, the Veteran was afforded VA examinations in November 2008 and in September 2010.  .

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 






VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012). 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Rating Criteria

The RO granted service connection for sinusitis and assigned an initial rating of 10 percent before September 18, 2010, and a 30 percent rating from September 18, 2010, under Diagnostic Code 6513. 

Under Diagnostic Code 6513, sinusitis is rated under the General Rating Formula.  The criteria for a 10 percent rating are one or two incapacitating episodes a year  requiring prolonged (lasting four to six weeks) antibiotic treatment, or, three to six non-incapacitating episodes a year characterized by headaches, pain, and purulent discharge or crusting.  The criteria for a 30 percent rating are three or more incapacitating episodes a year requiring prolonged (lasting four to six weeks) antibiotic treatment, or, more than six non-incapacitating episodes a year characterized by headaches, pain, and purulent discharge or crusting.  




The criteria for a 50 percent rating are radical surgery with chronic osteomyelitis, or, near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  

A Rating before April 2009

On VA examination in November 2008, the Veteran complained of four non-incapacitating episodes a year of sinusitis each lasting seven to fourteen days but she denied having any incapacitating episodes.  She stated that she had problems with nasal discharge, headaches, as well as sinus pain and difficulty breathing.  On examination, she had evidence of an active disease with purulent discharge, crusting, and tenderness. 

VA records before April 2009 are negative for any complaint or treatment of sinusitis 

In the absence of evidence of three or more incapacitating episodes a year requiring prolonged (lasting four to six weeks) antibiotic treatment, or, more than six non-incapacitating episodes a year characterized by headaches, pain, and purulent discharge or crusting, the findings do not more nearly approximate or equate to the criteria for the next higher rating.

A Rating from April 8, 2009

VA records starting on April 8, 2009, document the Veteran's complaint and treatment for sinusitis about every four to eight weeks.  





The records show that on numerous occasions, the Veteran complained of headaches, pain, purulent discharge, and crusting, requiring prolonged periods of treatment with antihistamines and antibiotics, but surgery was not required. 

In September  2010 on VA examination, the Veteran complained of at least eight sinus infections within the last twelve months with ten to fourteen day courses of antibiotics and two thirty day courses of antibiotics.  She complained of nasal congestion, sinus pressure, post-nasal discharge, a cough, and facial pain during an infection.  It was noted that Veteran had not had surgery.  The VA examiner expressed the opinion that the Veteran had greater than six non-incapacitating episodes a year, each lasting greater than fourteen days.  On examination, she had evidence of an active disease with sinus tenderness.

From April 2009, there has been a material change in the disability and the findings meet the criteria for a rating of 30 per cent.  

In the absence of evidence of radical surgery with chronic osteomyelitis, or, near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries, the criteria for a 50 percent rating have not been met at any time during the appeal. 

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability is inadequate.  


There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability levels and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the disability levels and symptomatology.  In other words, the Veteran does not experience any symptomatology not already encompassed in the rating criteria and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Total Disability Rating for Compensation based on Individual Unemployability

The Veteran has not raised and the record does not reasonably raise the claim for a total disabled rating for compensation based on individual unemployability. 
See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).








ORDER

An initial rating for sinusitis of higher than 10 percent before April 2009 is denied.

An initial rating for sinusitis of 30 percent from April 8, 2009, but not higher, is granted, subject to the law and regulations, governing the award of a monetary benefit.
REMAND

On the claim of service connection for posttraumatic stress disorder, the claim is inextricably intertwined with the claim for increase for service-connected mood disorder, and further development under the duty to assist is needed. 

On the claims of service connection for melena and for anemia, the evidence of record is insufficient to decide the applicable theories of service connection, and another VA examination is warranted.

On the claims for increase for adjustment disorder, a right knee disability, a left fourth metatarsal disability, and otitis media, current findings are needed to decide the claims. 

Accordingly, the claims are REMANDED for the following action:

1.  Obtain VA records since June 2011.  

2.  Afford the Veteran a VA examination to determine whether the Veteran's symptoms and behavior in service were indicative of a sexual assault by her fiancée, resulting in posttraumatic stress disorder, even though posttraumatic stress disorder was not identified on contemporaneous psychiatric evaluation.  





The Veteran's file must be made available to the VA examiner for review.

3.  Afford the Veteran a VA examination to determine: 

a).  Whether the Veteran has melena, and, if so,

b).  Is it more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the current melena had onset in service in 2002 and 2003. 

c).  Whether the Veteran has anemia, and, if so,

d).  Is it more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the current anemia had onset in service in 2002 and 2003. 

The Veteran's file should be provided to the VA examiner for review.

4.  Afford the Veteran a VA examination to determine the current level of disability due to adjustment disorder.  

The Veteran's file should be provided to the VA examiner for review. 



5.  Afford the Veteran a VA examination to determine the current level of disability due to the right knee disability and the left fourth metatarsal disability.

The Veteran's file should be provided to the VA examiner for review.

6.  Afford the Veteran a VA examination to determine the current level of disability due to otitis media.  

The Veteran's file should be provided to the VA examiner for review.

7.  After the requested development is completed, adjudicate the claims.  If any benefit sought is denied, then provide the Veteran and her attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


